DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims  1, 3-4, 24-26, 29, 36 and 149-160 filed April 22, 2022 are the subject matter of this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the claimed methodology was not anticipated in the prior art. In addition, while the claimed SHP-2 inhibitors of Formula (I)-V2 were art-recognized at treating generic neoplastic disorders as outlined in col. 155 and claims 40-50 of U.S. Patent 10,590,090, there were no teachings nor suggestions within the art that administration of said administration of said SHP-2 inhibitors would have effectively treated a neoplastic disorder that comprises a distinct KRAS mutation (G12C, G12D, G12S, G12V), an NRAS mutation, a class III BRAF mutation, a class II MEK1 mutation or a NF1 mutation following identification of said mutation in the neoplastic patient, as treatment of said oncogenic mutations with SHP-2 inhibitors was not recognized in the prior art at the time of invention.  Applicant has identified a non-obvious methodology for the compounds of Formula (I)-V2 and therefore, claims 1, 3-4, 24-26, 29, 36 and 149-160 are allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628